EXHIBIT 10.10

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and General Release (“Agreement”) is
entered into by and between Barbara Martin Coppola (“Employee”) and Grubhub
Holdings Inc. (the “Company”).

 

WHEREAS:

 

A.Employee has been employed by the Company;

 

B.In that connection, Employee’s employment has been terminated as of the
Separation Date, as defined below; and

 

C.The parties desire to amicably resolve any and all issues and potential issues
between them and to separate on the terms set forth herein.

 

NOW THEREFORE, the Company and Employee agree as follows:

 

1.Separation Date. Employee’s employment with the Company was or will be
permanently terminated on February 9, 2018 (“Separation Date”). Employee further
acknowledges that, other than her wages and applicable vesting through the
Separation Date, she has received all wages, bonuses, commissions and other
benefits and compensation due to her by virtue of her employment with Company,
and there is no other compensation due Employee other than that which is
specifically outlined herein.

 

2.Reduced Schedule Benefit. In full consideration for Employee’s signing and not
revoking this Agreement, the Company will agree to offer Employee the Reduced
Schedule Benefit from January 1, 2018 through February 9, 2018 (the “Reduced
Schedule Benefit Period”), as set forth more fully in Schedule A. Employee
acknowledges that the Reduced Schedule Benefit is valuable consideration to
which she would not otherwise be entitled. Employee also agrees that in exchange
for executing and not revoking the amendment attached hereto as Schedule C after
Employee’s Separation Date, Employee will be entitled to the benefits set forth
on Schedule B (the “Separation Payments”).

 

3.Release of Claims. Employee, for and in consideration of the promises of the
Company set forth in this Agreement, and intending to be legally bound hereby,
does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company and its past,
present, and future parent organizations, divisions, subsidiaries, affiliates,
related entities, successors, predecessors and assigns and its and their
directors, partners, officers, shareholders, employees, agents, attorneys,
representatives, predecessors, successors, and assigns (“Releasees”), from all
claims, actions, causes of action, suits, debts, charges, complaints, demands,
losses, liabilities and obligations of any nature whatsoever, that Employee ever
had, now has, or hereafter may have, whether known or unknown, asserted or
unasserted, in law or in equity, from the beginning of Employee’s employment
with the Company through the date of this Agreement (“Claims”). This general
release includes any Claims arising out of any federal, state or local statutes,
regulations, ordinances or common law, and whether based on contract, tort, or
statute or any other legal or equitable theory of recovery, including but not
limited to claims arising under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Civil Rights Act of 1991, the federal Age
Discrimination in Employment Act of 1967, the federal Equal Pay Act, the United
States Constitution, the federal Employee Retirement Income Security Act, the
federal Older Workers Benefit Protection Act, the federal Americans With
Disabilities Act, the federal Family and Medical Leave Act, Executive Orders
11246 and 11141, the Worker Adjustment Retraining and Notification Act, the
Genetic Information and Non-Discrimination Act, the National Labor Relations
Act, the Uniformed Services Employment and Reemployment Rights Act, or the
Occupational Safety and Health Act, the Illinois Constitution, the Illinois
Human Rights Act, the Cook County Human Rights Ordinance, the Chicago Human
Rights Ordinance, the Illinois Worker Adjustment and Retraining Notification
Act, the Illinois Victims’ Economic Security and Safety Act, the Illinois Right
to Privacy in the Workplace Act, the Illinois Equal Pay Act, the Illinois
Employee Credit Privacy Act, the Illinois Compassionate Use of Medical Cannabis
Pilot Program Act, and any other federal, state or local law or ordinances, or
any common law claim under tort, contract or any other theories now or hereafter
recognized. The general release recited in this paragraph shall include any and
all Claims Employee may have for any type of damages cognizable under any of the
laws referenced herein, including, but not limited to, any and all claims for
compensatory damages, punitive damages, and attorneys’ fees and costs. Employee
also agrees that this general release should be interpreted as broadly as
possible to achieve Employee’s intention to waive all of her Claims against the
Releasees.

 

--------------------------------------------------------------------------------

 

 

4.Claims Not Released. Notwithstanding the above, pursuant to this Agreement,
Employee is not waiving claims filed under any state workers’ compensation or
unemployment law or challenges to the validity of this Agreement under the Older
Workers Benefits Protection Act. Employee is also not waiving any claim for
pension benefits or worker’s compensation benefits, which may arise in the
future.

 

5.Agreement Not to Sue. Employee expressly represents that Employee has not
filed a lawsuit or initiated any other administrative proceedings against the
Releasees, and that Employee has not assigned any claim against the Releasees to
any other person or entity. Employee further promises not to initiate a lawsuit
against the Releasees relating to any Claim arising prior to the date of
execution of this Agreement, except that nothing in this Agreement shall: (i)
bar Employee’s right to file an administrative charge with the Securities and
Exchange Commission (SEC), the Equal Employment Opportunity Commission (EEOC),
the United States Department of Labor (DOL), the National Labor Relations Board
(NLRB), or any other federal, state or local agency; (ii) prevent Employee from
reporting to any government agency any concerns Employee may have regarding the
Company’s practices; or (iii) preclude Employee’s participation in an
investigation by the SEC, EEOC, DOL, NLRB or any other federal, state or local
agency. Should any entity, agency, commission, or person file a charge, action,
complaint or lawsuit against the Releasees based upon any of the above-released
Claims, Employee agrees that this Agreement bars Employee’s right to recover any
relief whatsoever (including monetary relief), except that Employee may receive
an award from the SEC under the federal securities laws.

 

6.No Waiver of Future Age Discrimination Claims. Employee understands that, by
this Agreement, Employee does not waive any rights or claims under the Age
Discrimination in Employment Act, 29 U.S.C. Section 621 et seq. that may arise
after Employee’s execution of this Agreement.

 

 

7.IRS Issues. As required by law, the Company will issue the appropriate IRS
Form(s) W-2 or 1099 at the appropriate time(s). Notwithstanding the foregoing,
the Company makes no representations or warranties regarding any tax issues for
any payment provided for in this Agreement, and Employee acknowledges that she
has not relied upon any advice from the Company concerning this tax liability,
if any, for the amounts to be paid in this Agreement. Employee also acknowledges
that she is responsible for any and all tax liability or consequences which may
be assessed arising from the payment and characterization of these proceeds.

 

8.No Future Payments Except Those Described Herein. Except as set forth in this
Agreement, it is expressly agreed and understood by the parties that the Company
does not have, and will not have, any obligation to provide Employee at any time
in the future with any bonus or other payments, benefits, or consideration other
than those set forth in Paragraph 2 above (as further described in Schedule B),
those to which Employee may be entitled under the Company’s benefit plans,
including 401(k) plans, and the restricted stock units and stock options for
which Employee is 100% vested through the Separation Date. Employee expressly
acknowledges that no contributions from the Separation Payments will be made to
a 401(k) plan. For the absence of doubt, through the Separation Date, Employee
is fully vested in 6,367 restricted stock units and 20,008 options to purchase
shares in the Company.

 

9.Return of Confidential Information and Property. On or before the conclusion
of the Reduced Schedule Benefit Period, Employee agrees immediately to return to
the Company any and all of the Company’s Confidential Information and other
property in the Employee’s possession, custody or control (including as more
specifically set forth in Paragraph 11 below). Employee agrees to keep the
Company’s Confidential Information strictly confidential, and not to directly or
indirectly use, disclose, publish or transfer any of the Company’s Confidential
Information for any purpose.

 

2

--------------------------------------------------------------------------------

 

 

(a)“Company’s Confidential Information” shall mean any non-public information
regarding the Company, including without limitation: (i) the financial condition
of Company, (ii) Company’s customers, customer lists, and details of all
contracts and agreements to which Company is a party, (iii) Company business
operations, including information relating to the Company’s product programs,
operational methods, plans and strategies, services, and marketing and sales
plans, methods and techniques, and (iv) information that is marked
“confidential”, “proprietary” or in like words, or that is summarized in writing
as being confidential or that a reasonable person would understand from its
context to be confidential. Confidential Information may be in any form,
including, without limitation, documents, proprietary forms, software and other
electronic data, etc. Notwithstanding the foregoing, Confidential Information
shall not include information which (A) was rightfully known or available
through no breach of this Agreement by the Employee prior to the time it was
disclosed to the Employee by Company, (B) is or becomes part of the public
domain through no breach of this Agreement or fault of the Employee, (C) has in
good faith been received by the Employee from a third party without breach of
this Agreement or any other agreement to which Company is a party, (D) has by
written authorization of Company been approved for release or disclosure by the
Employee, or (E) is required by law to be disclosed pursuant to a subpoena or
order of a court or government agency, provided that the Employee promptly
notifies Company of any such order to requirement, and cooperates in any effort
by Company to obtain a protective order from the issuing court or government
agency limiting disclosure and use of the information.

 

(b)If Employee breaches this paragraph, Employee agrees that the Company shall
have the right to seek an injunction and/or damages, and if Employee is found by
a court to be in breach or responsible for a breach of this provision, Employee
agrees that she will be liable to the Company for actual damages and remedies
that the Company may recover by law.

 

(c)For the avoidance of doubt, this paragraph does not in any way amend, narrow
or otherwise limit Employee’s confidentiality obligations under any Protective
Agreement, Confidentiality and Non-Compete Agreement, or other restrictive
covenants agreement entered into with the Company. Any such prior agreements
relating to confidentiality will remain in full force and effect and will be
read together with this provision to provide the Company the greatest protection
allowed by law.

 

10.Works for Hire. Employee agrees that the Company owns all tangible and
intangible work products originated or developed by Employee in connection with
Employee’s employment, that are within the scope of the Company’s business
operations, or that relate to any of the Company’s work or projects, even if
developed outside the Company’s premises as works- made-for-hire under the
Copyright Act and all other similar laws. Employee further agrees that the
Company shall have exclusive ownership of any and all right, title and interest
in (a) all copyrights, trademarks, service mark rights, patents or processes
associated with any work, mark, invention or process produced during the course
of Employee’s employment that was originated or developed in connection with
such employment with the Company; and (b) any such proprietary rights with
respect to any invention or process originated or such proprietary rights with
respect to any invention or process originated or developed in connection with
Employee’s employment with the Company reduced to practice following the
termination of Employee’s employment, if the invention or process existed in an
intangible form prior to such termination, even if it was not workable at that
time. Employee agrees to execute any and all documents necessary to protect and
preserve the Company’s proprietary rights in copyrights, trademarks, service
marks, patents, processes and trade secrets, including at the Company’s request,
to confirm such assignment in writing.

 

For the avoidance of doubt, this this paragraph does not in any way amend,
narrow or otherwise limit Employee’s works for hire obligations under any
Protective Agreement, Confidentiality and Non-Compete Agreement, or other
agreement entered into with the Company. Any such prior agreements relating to
works-for-hire will remain in full force and effect and will be read together
with this provision to provide the Company the greatest ownership and protection
allowed by law.

 

3

--------------------------------------------------------------------------------

 

 

11.Company Property. On or before the conclusion of the Reduced Schedule Benefit
Period, Employee must: (a) return to Company all documents, files, manuals,
forms, lists, charts, computer programs (including without limitation source
code), diskettes, customer lists, notebooks, reports and other written or
graphic materials, including all copies thereof, whether in electronic or paper
or other form, relating in any way to Company’s business and prepared by
Employee or obtained by Employee from Company, its affiliates, clients or its
suppliers during the course of Employee’s employment with Company (collectively,
the “Materials”) and (b) destroy all electronic copies of the Materials that are
otherwise in Employee’s possession and not capable of being returned pursuant to
subsection (a), whether stored on Employee’s personal computer or other
electronic device. In addition, on or before the conclusion of the Reduced
Schedule Benefit Period, Employee must return to Kelley Berlin (or such other
person as the Company may designate) all Company property, including, without
limitation, all office equipment, keys, identification cards, cell phones, or
similar devices, credit cards, PDAs and key cards.

 

12.No Admission of Liability. Employee agrees and understands that the execution
of this Agreement shall not constitute or be construed as an admission by the
Company of any liability to, or of the validity of any Claim whatsoever by
Employee. The Company specifically denies any liability to Employee on the part
of itself, its directors, officers, agents, employees and representatives.

 

13.Non-Disparagement. As a material condition of this Agreement, (1) Employee
agrees not to slander or defame and, except as to the matters described in
Paragraph 5, otherwise disparage the Company, the Releasees, or any officer,
director, employee, or agent thereof; and (2) the Company’s CEO agrees not to
slander or defame and, except as to the matters described in Paragraph 5,
otherwise disparage Employee.

 

14.References. Employees agrees to direct all third party inquiries regarding
his/her employment at the Company, including but not limited to all inquiries
from prospective employers, to the Company’s People Team, who shall, consistent
with Company policy, advise such inquiring parties of the following information:
dates of employment with the Company, positions held during Employee’s
employment with the Company and, if requested by the party making the inquiry
(except where applicable law would preclude it), Employee’s final base salary
with the Company.

 

15.Confidentiality. Employee agrees that the terms and conditions of this
Agreement shall remain confidential between the parties, except as required by
securities laws or other applicable law. Employee shall not disclose them to any
person outside of Employee’s immediate family, tax advisor, or attorney after
first obtaining that individual’s agreement to keep the information confidential
and not disclose it to others, unless pursuant to a valid subpoena. If Employee
breaches this confidentiality provision, she agrees that the Company shall have
the right to seek an injunction and/or damages, and if Employee is found by a
court to be in breach or responsible for a breach of this provision, she agrees
that she will be liable for actual damages and remedies that the Company may
recover by law.

 

 

16.Entire Agreement. This Agreement (including without limitation Schedule C)
contains the entire agreement and understanding of the Company and Employee
concerning the subject matter hereof and supersedes and replaces all prior
negotiations, proposed agreements, agreements or representations whether written
or oral concerning the subject matter hereof, except that the parties
acknowledge that the 2015 Long-Term Incentive Plan ( “Equity Plan”); any award
agreements granted under the Equity Plan; the Protective Agreement or
Confidentiality and Non- Compete Agreement; the Intellectual Property and
Proprietary Information Agreement; and any other restrictive covenants agreement
entered into between Employee and the Company (or any of its subsidiaries or
affiliates), if any are applicable, continue in full force and effect. The
parties agree and acknowledge that neither the Company nor Employee, including
any agent or attorney of either, has made any representation, guarantee or
promise whatsoever not contained in this Agreement to induce the other to
execute this Agreement, and neither party is relying on any representations,
guarantees, or promises not contained in this Agreement in entering into this
Agreement.

4

--------------------------------------------------------------------------------

 

 

 

17.Modifications. There may be no modification of this Agreement except in
writing signed by both parties. If any of the provisions of this Agreement are
found null, void, or inoperative, for any reason, the remaining provisions will
remain in full force and effect.

 

18.Successors and Assigns. This Agreement is binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, personal or legal representatives, successors and assigns.

 

19.Waiver. If a party, by its actions or omissions, waives or is adjudged to
have waived any breach of this Agreement, any such waiver shall not operate as a
waiver of any other subsequent breach of this Agreement.

 

20.Severability. If any provision of this Agreement is or shall be declared
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions shall not be affected thereby and shall remain in full force and
effect.

 

21.Choice of Law; Arbitration and Class Action Waiver. Except for the
arbitration agreement set forth in this paragraph, which is governed by the
Federal Arbitration Act, 9 U.S.C. § 1 et seq., this Agreement and the rights and
obligations hereunder shall be governed by, and construed and interpreted in all
respects in accordance with, the laws of the State of Illinois, without regard
to conflict of law principles. Employee and the Company understand and agree
that, except as to the matters discussed in Paragraph 5, in the event there is
any dispute or claim arising out of or relating to Employee’s general release of
claims set forth in Paragraph 3, Employee’s employment and Employee’s separation
of employment with the Company, and/or this Agreement, including, without
limitation, a dispute about the validity, enforceability or coverage of the
Agreement, the arbitrability of a claim, this paragraph, and the release or the
assertion of a claim covered by the release, all such disputes or claims will be
resolved exclusively through final and binding arbitration. The parties
understand that, by this paragraph, they are waiving any right they have to a
jury trial. Employee understands that her claim(s) will be heard by an
arbitrator, not a judge. Employee also agrees to waive her right to asset class
or collective action claims in arbitration; that is, Employee must bring any
claims in Employee’s individual capacity, and not as a plaintiff or class member
in any purported class or representative proceeding. This binding arbitration
provision is governed by the Federal Arbitration Act (9 U.S.C. §§ 1-16) and not
intended to cover claims that cannot by federal law be required to be
arbitrated. The American Arbitration Association’s Employment Arbitration Rules
(“AAA Employment Rules”) will govern any arbitration proceeding initiated under
this paragraph. The AAA Employment Rules, which include an explanation of the
process for commencing an arbitration and other rules governing an arbitration,
may be found at the AAA’s web site: www.adr.org. The Company agrees to pay the
AAA administrative fees, as well as the Arbitrator’s fees and expenses. Employee
understands and agrees that she is responsible to pay her own legal fees and
expenses associated with any arbitration proceeding, subject to the Arbitrator’s
authority to award attorney fees, costs or other remedies in accordance with
applicable law. A party may apply to a court of competent jurisdiction for
temporary or preliminary injunctive relief in connection with an arbitrable
controversy, but only upon the ground that the award to which that party may be
entitled may be rendered ineffectual without such provisional relief.
Notwithstanding any other clause contained in this paragraph or the AAA
Employment Rules, any claim that all or part of the Class Action Waiver is
invalid, unenforceable, unconscionable, void or voidable may be determined only
by a court of competent jurisdiction and not by an arbitrator. Subject to this
paragraph, any action arising out of this Agreement which requires a decision
from a court of competent jurisdiction will be brought in the federal or state
courts of Cook County, Illinois and Employee consents to the exclusive
jurisdiction of such courts for these purposes. By initialing, Employee
acknowledges that Employee has read and understands this paragraph.

 

5

--------------------------------------------------------------------------------

 

 

22.Time to Consider. Employee acknowledges that Employee has been provided with
at least twenty-one (21) calendar days (the “Review Period”) to consider the
offer of this Agreement prior to entering into it. Any modifications made to
this Agreement, whether material or not, shall not extend or re-start the Review
Period. Employee agrees to notify the Company of acceptance of this Agreement by
delivering a signed copy of the Agreement to the Company, via mail, addressed to
the attention of Kelley Berlin, SVP, People, 111 W. Washington Street, Suite
2100, Chicago, IL 60601, or via electronic mail to kberlin@grubhub.com, within
the Review Period (with an original mailed or provided in person to the HR
Business Partner at the address above). Employee understands that the entire
Review Period may be taken to consider this Agreement. Employee may return this
Agreement in less than the full Review Period. By signing and returning this
Agreement, Employee acknowledges that the Review Period afforded Employee was a
reasonable period of time to consider fully each and every term of this
Agreement, including the general release set forth in Paragraph 3.

 

23.Revocation. Employee acknowledges, if Employee chooses to do so, that
Employee shall have seven (7) calendar days after signing this Agreement to
revoke this Agreement only as it pertains to Employee’s federal age
discrimination claim(s). If Employee elects to revoke this Agreement only as it
pertains to any federal age discrimination claim(s), written notice of such
revocation must be delivered to Kelley Berlin at the Company at the addresses
above in such a manner that it is actually received by her within the seven (7)
calendar-day period. If Employee chooses to revoke this Agreement only as it
pertains to Employee’s federal age discrimination claim(s), Employee agrees and
acknowledges that (i) the Reduced Schedule Benefit Period will immediately
terminate upon the Company’s receipt of such revocation; and (ii) the Separation
Date will be modified to take effect on the date the Company receives such
revocation. Employee acknowledges any Reduced Schedule Benefits received prior
to such revocation is sufficient consideration to support the general release of
all other claims detailed in Paragraph 3.

 

24.Advice of Counsel. Employee is advised to consult with legal counsel of
Employee’s choosing, at Employee’s own expense, regarding the meaning and
binding effect of this Agreement prior to executing it.

 

25.Counterparts. This Agreement may be signed in counterparts and each signed
counterpart shall have the same full force and effect as if it were fully
executed by all parties.

 

EMPLOYEE EXPRESSLY ACKNOWLEDGES THAT EMPLOYEE HAS READ THE FOREGOING, THAT
EMPLOYEE HAS HAD SUFFICIENT TIME TO REVIEW IT WITH AN ATTORNEY OF EMPLOYEE’S
CHOOSING, THAT EMPLOYEE UNDERSTANDS THE AGREEMENT’S TERMS AND CONDITIONS AND
THAT EMPLOYEE INTENDS TO BE LEGALLY BOUND BY IT.

 

IN WITNESS THEREOF, the parties have executed this Agreement.

 

BARBARA MARTIN COPPOLA

 

GRUBHUB HOLDINGS INC.

 

 

 

Signed:

/s/ Barbara Martin Coppola

 

Signed:

/s/ Adam DeWitt

Date:

12/12/2017

 

Date:

12/12/2017

 

 

6

--------------------------------------------------------------------------------

 

 

SCHEUDLE A: REDUCED SCHEDULE BENEFIT

 

The Reduced Schedule Benefit Period will begin January 1, 2018 and terminate on
February 9, 2018 unless terminated earlier in accordance with this Agreement.

 

During the Reduced Schedule Benefit Period, Employee will be paid at her current
annual salary of $352,000 paid on a bi-monthly basis.

 

During the Reduced Schedule Benefit Period, Employee agrees to respond to
questions and work requests by phone or email on an as-needed basis only.

 

7

--------------------------------------------------------------------------------

 

 

SCHEDULE B: SEPARATION PAYMENTS

 

(i)2017 bonus pay-out (target of 50% annual base salary ($176,000)), with
personal goals bonus of $35,200 (20% of the total bonus) to be paid out at 100%,
and a corporate goals bonus (80% of the total bonus) to be paid out in a manner
and at a percentage consistent with how and when other members of the executive
team are paid.

 

(ii)Continuation of annual salary of $352,000 through June 30, 2018, provided
that in the event Employee obtains and begins full-time employment at any time
during that period, such payments shall cease upon the commencement of such
other full-time employment. Employee is obligated to inform Company promptly and
in writing upon receiving an offer of full-time employment.

 

(iii)Outplacement services with Kensington as more specifically described in the
attachment to this Schedule B.

 

8

--------------------------------------------------------------------------------

 

SCHEDULE C: AMENDMENT TO CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE (“Amendment”)

 

Capitalized terms used herein and not otherwise defined will have the meanings
assigned to them in the Confidential Separation Agreement and General Release
dated [DATE] (the “Original Release”).

 

Effective at the close of business on the Separation Date, Employee’s employment
with Company will be deemed to have ended, and she will be deemed to have been
separated from any and all positions with the Company and/or with any of its
affiliates or related entities. Employee has been paid her base salary through
the Separation Date. Employee agrees that she has returned all Materials to a
Company representative. Employee agrees and understands that the execution of
this Amendment shall not constitute or be construed as an admission by the
Company of any liability to, or of the validity of any Claim whatsoever by
Employee. The Company specifically denies any liability to Employee on the part
of itself, its directors, officers, agents, employees and representatives.

 

1.In full consideration for Employee’s signing and not revoking this Amendment,
the Company will agree to offer Employee the Schedule B Separation Payments.

 

2.Release of Claims. Employee, for and in consideration of the promises of the
Company set forth in this Amendment, and intending to be legally bound hereby,
does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Releasees from all Claims.
This general release includes any Claims arising out of any federal, state or
local statutes, regulations, ordinances or common law, and whether based on
contract, tort, or statute or any other legal or equitable theory of recovery,
including but not limited to claims arising under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1866, the Civil Rights Act of 1991, the
federal Age Discrimination in Employment Act of 1967, the federal Equal Pay Act,
the United States Constitution, the federal Employee Retirement Income Security
Act, the federal Older Workers Benefit Protection Act, the federal Americans
With Disabilities Act, the federal Family and Medical Leave Act, Executive
Orders 11246 and 11141, the Worker Adjustment Retraining and Notification Act,
the Genetic Information and Non-Discrimination Act, the National Labor Relations
Act, the Uniformed Services Employment and Reemployment Rights Act, or the
Occupational Safety and Health Act, the Illinois Constitution, the Illinois
Human Rights Act, the Cook County Human Rights Ordinance, the Chicago Human
Rights Ordinance, the Illinois Worker Adjustment and Retraining Notification
Act, the Illinois Victims’ Economic Security and Safety Act, the Illinois Right
to Privacy in the Workplace Act, the Illinois Equal Pay Act, the Illinois
Employee Credit Privacy Act, the Illinois Compassionate Use of Medical Cannabis
Pilot Program Act, and any other federal, state or local law or ordinances, or
any common law claim under tort, contract or any other theories now or hereafter
recognized. The general release recited in this paragraph shall include any and
all Claims which Employee may have for any type of damages cognizable under any
of the laws referenced herein, including, but not limited to, any and all claims
for compensatory damages, punitive damages, and attorneys’ fees and costs.
Employee also agrees that this general release should be interpreted as broadly
as possible to achieve Employee’s intention to waive all of her Claims against
the Releasees.

 

3.Claims Not Released. Notwithstanding the above, pursuant to this Amendment,
Employee is not waiving claims filed under any state workers’ compensation or
unemployment law or challenges to the validity of this Amendment under the Older
Workers Benefits Protection Act. Employee is also not waiving any claim for
pension benefits or worker’s compensation benefits, which may arise in the
future.

 

 

9

--------------------------------------------------------------------------------

 

4.Agreement Not to Sue. Employee expressly represents that Employee has not
filed a lawsuit or initiated any other administrative proceedings against the
Releasees, and that Employee has not assigned any claim against the Releasees to
any other person or entity. Employee further promises not to initiate a lawsuit
against the Releasees relating to any Claim arising prior to the date of
execution of this Amendment, except that nothing in this Amendment shall: (i)
bar Employee’s right to file an administrative charge with the Securities and
Exchange Commission (SEC), the Equal Employment Opportunity Commission (EEOC),
the United States Department of Labor (DOL), the National Labor Relations Board
(NLRB), or any other federal, state or local agency; (ii) prevent Employee from
reporting to any government agency any concerns Employee may have regarding the
Company’s practices; or (iii) preclude Employee’s participation in an
investigation by the SEC, EEOC, DOL, NLRB or any other federal, state or local
agency. Should any entity, agency, commission, or person file a charge, action,
complaint or lawsuit against the Releasees based upon any of the above-released
Claims, Employee agrees that this Amendment bars Employee’s right to recover any
relief whatsoever (including monetary relief), except that Employee may receive
an award from the SEC under the federal securities laws.

 

5.No Waiver of Future Age Discrimination Claims. Employee understands that, by
this Amendment, Employee does not waive any rights or claims under the Age
Discrimination in Employment Act, 29 U.S.C. Section 621 et seq. that may arise
after Employee’s execution of this Amendment.

 

6.IRS Issues. As required by law, the Company will issue the appropriate IRS
Form(s) W-2 or 1099 at the appropriate time(s). Notwithstanding the foregoing,
the Company makes no representations or warranties regarding any tax issues for
any payment provided for in this Amendment, and Employee acknowledges that she
has not relied upon any advice from the Company concerning this tax liability,
if any, for the amounts to be paid in this Amendment. Employee also acknowledges
that she is responsible for any and all tax liability or consequences which may
be assessed arising from the payment and characterization of these proceeds, and
Employee agrees to and does hereby indemnify and hold the Company harmless
against any and all tax liability, interest, and/or penalties.

 

7.No Future Payments. Except as set forth in this Amendment, it is expressly
agreed and understood by the parties that the Company does not have, and will
not have, any obligation to provide Employee at any time in the future with any
bonus or other payments, benefits, or consideration other than those set forth
herein or in the Original Release and other than the Separation Payment, and
other than those to which Employee may be entitled under the Company’s benefit
plans, including 401(k) plans. Employee expressly acknowledges that no
contributions from the Separation Payment will be made to a 401(k) plan.

 

8.Confidentiality. Employee agrees to keep the Company’s Confidential
Information strictly confidential, and not to directly or indirectly use,
disclose, publish or transfer any of the Company’s Confidential Information for
any purpose. If Employee breaches this paragraph, Employee agrees that the
Company shall have the right to seek an injunction and/or damages and if
Employee is found by a court to be in breach or responsible for a breach of this
provision, Employee agrees that he will be liable to the Company for actual
damages and remedies that the Company may recover by law. For the avoidance of
doubt, this paragraph does not in any way amend, narrow or otherwise limit
Employee’s confidentiality obligations under any Protective Agreement,
Confidentiality and Non-Compete Agreement, or other restrictive covenants
agreement entered into with the Company. Any such prior agreements relating to
confidentiality will remain in full force and effect and will be read together
with this provision to provide the Company the greatest protection allowed by
law. Employee agrees that the terms and conditions of this Amendment shall
remain confidential between the parties, and Employee shall not disclose them to
any person outside of Employee’s immediate family, tax advisor, or attorney
after first obtaining that individual’s agreement to keep the information
confidential and not disclose it to others, unless pursuant to a valid subpoena.
If Employee breaches this confidentiality provision, Employee agrees that the
Company shall have the right to seek an injunction and/or damages.

 

10

 

--------------------------------------------------------------------------------

 

9.Works for Hire. Employee agrees that the Company owns all tangible and
intangible work products originated or developed by Employee in connection with
Employee’s employment, that are within the scope of the Company’s business
operations, or that relate to any of the Company’s work or projects, even if
developed outside the Company’s premises as works-made- for-hire under the
Copyright Act and all other similar laws. Employee further agrees that the
Company shall have exclusive ownership of any and all right, title and interest
in (a) all copyrights, trademarks, service mark rights, patents or processes
associated with any work, mark, invention or process produced during the course
of Employee’s employment that was originated or developed in connection with
such employment with the Company or any related party; and (b) any such
proprietary rights with respect to any invention or process originated or such
proprietary rights with respect to any invention or process originated or
developed in connection with Employee’s employment with the Company or any
related party reduced to practice following the termination of Employee’s
employment, if the invention or process existed in an intangible form prior to
such termination, even if it was not workable at that time. Employee agrees to
execute any and all documents necessary to protect and preserve the Company’s
proprietary rights in copyrights, trademarks, service marks, patents, processes
and trade secrets, including at the Company’s request, to confirm such
assignment in writing. For the avoidance of doubt, this this paragraph does not
in any way amend, narrow or otherwise limit Employee’s works for hire
obligations under any Protective Agreement, Confidentiality and Non-Compete
Agreement, or other agreement entered into with the Company. Any such prior
agreements relating to works for hire will remain in full force and effect and
will be read together with this provision to provide the Company the greatest
ownership and protection allowed by law.

 

10.Non-Disparagement. As a material condition of this Amendment, (1) Employee
agrees not to slander or defame and, except as to the matters described in
Paragraph 5, otherwise disparage the Company, the Releasees, or any officer,
director, employee, or agent thereof; and (2) the Company’s CEO agrees not to
slander or defame and, except as to the matters described in Paragraph 5,
otherwise disparage Employee.

 

11.References. Employees agrees to direct all third party inquiries regarding
his/her employment at the Company, including but not limited to all inquiries
from prospective employers, to the Company’s People Team, who shall, consistent
with Company policy, advise such inquiring parties of the following information:
dates of employment with the Company, positions held during Employee’s
employment with the Company and, if requested by the party making the inquiry
(except where applicable law would preclude it), Employee’s final base salary
with the Company.

 

12.Entire Agreement. This Amendment, together with the Original Release,
contains the entire agreement and understanding of the Company and Employee
concerning the subject matter hereof and this Amendment supersedes and replaces
all prior negotiations, proposed agreements, agreements or representations
whether written or oral concerning the subject matter hereof, except that the
parties acknowledge that the Equity Plan; any award agreements granted under the
Equity Plan; the Protective Agreement or Confidentiality and Non-Compete
Agreement; the Intellectual Property and Proprietary Information Agreement; and
any other restrictive covenants or other agreement entered into between Employee
and the Company (or any of its subsidiaries or affiliates), if any are
applicable, continue in full force and effect. The parties agree and acknowledge
that neither the Company nor Employee, including any agent or attorney of
either, has made any representation, guarantee or promise whatsoever not
contained in this Amendment to induce the other to execute this Amendment, and
neither party is relying on any representations, guarantees, or promises not
contained in this Amendment in entering into this Amendment.

 

13.Modifications. There may be no modification of this Amendment except in
writing signed by both parties. If any of the provisions of this Amendment are
found null, void, or inoperative, for any reason, the remaining provisions will
remain in full force and effect.

 

14.Successors and Assigns. This Amendment is binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, personal or legal representatives, successors and assigns.

11

 

--------------------------------------------------------------------------------

 

 

15.Waiver. If a party, by its actions or omissions, waives or is adjudged to
have waived any breach of this Amendment, any such waiver shall not operate as a
waiver of any other subsequent breach of this Amendment.

 

16.Severability. If any provision of this Amendment is or shall be declared
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions shall not be affected thereby and shall remain in full force and
effect.

 

17.Choice of Law; Arbitration and Class Action Waiver. Except for the
arbitration agreement set forth in this paragraph, which is governed by the
Federal Arbitration Act, 9 U.S.C. § 1 et seq., this Amendment and the rights and
obligations hereunder shall be governed by, and construed and interpreted in all
respects in accordance with, the laws of the State of Illinois, without regard
to conflict of law principles. Employee and the Company understand and agree
that, except as to the matters discussed in Paragraph 5, in the event there is
any dispute or claim arising out of or relating to Employee’s general release of
claims set forth in Paragraph 3, Employee’s employment and Employee’s separation
of employment with the Company, and/or this Amendment, including, without
limitation, a dispute about the validity, enforceability or coverage of the
Amendment, the arbitrability of a claim, this paragraph, and the release or the
assertion of a claim covered by the release, all such disputes or claims will be
resolved exclusively through final and binding arbitration. The parties
understand that, by this paragraph, they are waiving any right they have to a
jury trial. Employee understands that her claim(s) will be heard by an
arbitrator, not a judge. Employee also agrees to waive her right to asset class
or collective action claims in arbitration; that is, Employee must bring any
claims in Employee’s individual capacity, and not as a plaintiff or class member
in any purported class or representative proceeding. This binding arbitration
provision is governed by the Federal Arbitration Act (9 U.S.C. §§ 1-16) and not
intended to cover claims that cannot by federal law be required to be
arbitrated. The American Arbitration Association’s Employment Arbitration Rules
(“AAA Employment Rules”) will govern any arbitration proceeding initiated under
this paragraph. The AAA Employment Rules, which include an explanation of the
process for commencing an arbitration and other rules governing an arbitration,
may be found at the AAA’s web site: www.adr.org. The Company agrees to pay the
AAA administrative fees, as well as the Arbitrator’s fees and expenses. Employee
understands and agrees that she is responsible to pay her own legal fees and
expenses associated with any arbitration proceeding, subject to the Arbitrator’s
authority to award attorney fees, costs or other remedies in accordance with
applicable law. A party may apply to a court of competent jurisdiction for
temporary or preliminary injunctive relief in connection with an arbitrable
controversy, but only upon the ground that the award to which that party may be
entitled may be rendered ineffectual without such provisional relief.
Notwithstanding any other clause contained in this paragraph or the AAA
Employment Rules, any claim that all or part of the Class Action Waiver is
invalid, unenforceable, unconscionable, void or voidable may be determined only
by a court of competent jurisdiction and not by an arbitrator. Subject to this
paragraph, any action arising out of this Amendment which requires a decision
from a court of competent jurisdiction will be brought in the federal or state
courts of Cook County, Illinois and Employee consents to the exclusive
jurisdiction of such courts for these purposes. By initialing, Employee
acknowledges that Employee has read and understands this paragraph.

 

18.Time to Consider. Employee acknowledges that Employee has been provided with
at least twenty-one (21) calendar days (the “Review Period”) to consider the
offer of this Amendment prior to entering into it. Any modifications made to
this Amendment, whether material or not, shall not extend or re-start the Review
Period. Employee agrees to notify the Company of acceptance of this Amendment
bydelivering a signed copy of the Amendment to the Company, via mail, addressed
to the attention of Kelley Berlin, SVP, People, 111 W Washington Street, Suite
2100, Chicago, IL 60601, or via electronic mail to kberlin@grubhub.com, within
the Review Period (with an original mailed or provided in person to the HR
Business Partner at the address above). Employee understands that the entire
Review Period may be taken to consider this Amendment. Employee may return this
Amendment in less than the full Review Period. By signing and returning this
Amendment, Employee acknowledges that the Review Period afforded Employee was a
reasonable period of time to consider fully each and every term of this
Amendment, including the general release set forth herein.

 

12

 

--------------------------------------------------------------------------------

 

19.Revocation. Employee acknowledges, if Employee chooses to do so, that
Employee shall have seven (7) calendar days after signing this Amendment to
revoke this Amendment only as it pertains to Employee’s federal age
discrimination claim(s). If Employee elects to revoke this Amendment only as it
pertains to any federal age discrimination claim(s), written notice of such
revocation must be delivered to Kelley Berlin at the Company at the addresses
above in such a manner that it is actually received by her within the seven (7)
calendar- day period. If Employee chooses to revoke this Amendment only as it
pertains to Employee’s federal age discrimination claim(s), Employee agrees and
acknowledges that she will not receive the Separation Payment. Employee
acknowledges any Reduced Schedule Benefits received prior to such revocation are
sufficient consideration to support the general release of all other claims
detailed in the Original Release.

 

20.Advice of Counsel. Employee is advised to consult with legal counsel of
Employee’s choosing, at Employee’s own expense, regarding the meaning and
binding effect of this Amendment prior to executing it.

 

21.Counterparts. This Amendment may be signed in counterparts and each signed
counterpart shall have the same full force and effect as if it were fully
executed by all parties.

 

EMPLOYEE EXPRESSLY ACKNOWLEDGES THAT EMPLOYEE HAS READ THE FOREGOING, THAT
EMPLOYEE HAS HAD SUFFICIENT TIME TO REVIEW IT WITH AN ATTORNEY OF EMPLOYEE’S
CHOOSING, THAT EMPLOYEE UNDERSTANDS THE AMENDMENTS TERMS AND CONDITIONS AND THAT
EMPLOYEE INTENDS TO BE LEGALLY BOUND BY IT.

 

IN WITNESS THEREOF, the parties have executed this Amendment.

 

DO NOT SIGN THIS AGREEMENT BEFORE THE CLOSE OF BUSINESS ON FEBRUARY 9, 2018.

 

 

 

BARBARA MARTIN COPPOLA

 

GRUBHUB HOLDINGS INC.

 

 

 

Signed:

/s/ Barbara Martin Coppola

 

Signed:

/s/ Adam DeWitt

Date:

2/11/2018

 

Date:

2/11/2018

 

 

13

 